Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the plurality of the protrusion portions being formed at intervals in a circumferential direction and the protrusion portion being provided at a position overlapping the outlet of the impeller flow path in a radial direction (see also rejection under 35 USC 112b below) must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Specification
The disclosure is objected to because of the following informalities: the disclosure recites in Paragraphs [0014] and [0028] the term “annual step” which appears to be a typographic error and should instead be “annular step” as described in Paragraph [0051].  
Appropriate correction is required.

Claim Objections
Claims 5 & 12 objected to because of the following informalities:  both claims recite “annual step” which appears to be a typographical error and should be “annular step”.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 1-12 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1 & 12 recite “a casing which accommodates the impeller” which is indefinite because it is not clear in what way the casing accommodates the impeller making the metes and bounds of the limitation indefinite. The scope of the term "accommodates" (defined by Merriam-Webster as 
Claims 2-11 depend from one of claims 1 & 12 and inherit all deficiencies of the parent claim. 
Claim 2 recites the limitation "the protrusion portions".  There is insufficient antecedent basis for this limitation in the claim as parent claim 1 defines only “a protrusion portion” and there is no intermediary limitation(s) in the claims linking the protrusion portions and the protrusion portions, e.g. “wherein the protrusion portion comprises a plurality of protrusion portions”.
Claim 4 recites the limitation "a radial direction with respect to the axis".  There is insufficient antecedent basis for this limitation in the claim as parent claim 1 has already defined “a radial direction” and it is unclear whether the radial direction of claim 4 is the same radial direction of parent claim 1. 
Claim 4 further recites “wherein the protrusion portion is provided at a position overlapping the outlet of the impeller flow path in a radial direction with respect to the axis”. This limitation is indefinite because “overlapping … in a radial direction” would require the relevant structures be at different radial distances from the axis at a common axial and circumferential position however it seems the Applicant intends for this limitation to require the protrusion portion and the outlet of the impeller flow path be located at a common radial distance from the axis but in at least different axial positions (“when viewed in the direction of the axis O, the protrusion portion 9 is provided at a position overlapping the outlet 21B of the impeller 4”, Paragraphs 0042 & 0046, Fig 2) which should be described as overlapping in the axial direction. For the purpose of examination, the limitation will be interpreted as requiring the protrusion portion and the outlet of the impeller flow path overlap in a direction of the axis. 
Claim 6 recites the limitation "the entire area".  There is insufficient antecedent basis for this limitation in the claim and is further indefinite as it is unclear what is meant by “the entire area”. Using the plain and ordinary meaning of “area”, a protrusion covering an entire area of the casing inner 
Claims 7 & 8 recite the limitation "from one side toward the other side".  There is insufficient antecedent basis for this limitation in the claim. 
Claim 10 depends from claim 8 and inherits all deficiencies of the parent claim. 


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.



Claim(s) 1-7, 9, & 11-12 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 20080181762 to Ganelin which incorporates by reference US 6129507 to Ganelin (henceforth referred to as “‘507”).
(a) Regarding claim 1: 
(i) Ganelin discloses a centrifugal rotating machine (see title and abstract) comprising: 
a rotating shaft (‘507: central shaft 30) which extends along an axis (“axis of the shaft”, Par 0028); 
an impeller (rotating impeller 2, Par 0070; “rotor”, claim 1; ‘507: rotor 20) which is configured to pump (see abstract) a fluid (“pumping fluid”, Par 0006) flowing in from one side in an axial direction (‘507: inlet 25 side of the pump) to an outside in a radial direction (“outward flow”, see abstract), 
the impeller including a disk (“back shroud of the rotor”, Par 0022; “rear surface” of rotor, Par 0050; ‘507: rear disk 22) fixed to the rotating shaft (claim 1; ‘507: Fig 1) and a cover (“front surface” of rotor, Par 0050; impeller front shroud 2, Par 0068; ‘507: front disk 21) covering a blade provided on the disk (‘507: “vanes” of impeller to form pumping element, Col 1 Lns 25-29, reasonably disclosed in Fig 1); and 
a casing (“stationary shroud or housing”, Par 0006; “housing shroud”, Pars 0050-0051; shroud 1; ‘507: housing 10) which accommodates the impeller (Par 0050), 
wherein an impeller flow path (‘507: flow path internal to the impeller through which fluid flows from the inlet 25 of the pump to the outlet 26 of the pump, Fig 1) through which the fluid is pumped (Par 0050) is formed by an upstream surface of the disk in the axial direction and an inner peripheral surface of the cover (‘507: Fig 1), 
wherein an outer flow path (“front cavity”, Pars 0003/0022/0067-0069; “annular cavity adjacent the rotating rotor”, Par 0021; “general cavity”, Par 0052; “cavity”, claim 1; ‘507: front cavity 31, channel 55, Fig 1) is formed by an outer peripheral surface of the cover (surface of cover facing inner surface of casing 1 and/or subdividing means 4, Fig 1; ‘507: Fig 1) and an inner peripheral surface of the casing (“interior wall of the housing shroud” forming the outer flow path, Par 0052, Fig 1; and/or subdividing means 4, Fig 1; ‘507: Fig 1) facing the outer peripheral surface of the cover (Fig 1), 
wherein the outer flow path is connected to the impeller flow path (Par 0051)  at an outlet of the impeller flow path (outlet of the pump, Par 0050, Fig 1; ‘507: Fig 1), and 
wherein a protrusion portion (ring section 3; subdividing means 4; peripheral vanes 8; spiral vanes 9; “radial ribs”, not shown, attaching subdividing means 4 to stator 1, Par 0051; “anti-rotation vanes”, not shown, of radial disc 5; “radial ribs” and/or “protruding ribs” formed in restrictive means 7 opposite rotor 2, Par 0055; ‘507: disk 50, braking vanes 56, Fig 1) protruding from the inner peripheral surface of the casing is provided in the outer flow path (Pars 0051/0055/0059; all Figures).
(b) Regarding claim 2: 
(i) Ganelin discloses the centrifugal rotating machine according to claim 1. 
(ii) Ganelin further discloses wherein a plurality of the protrusion portions are formed at intervals in a circumferential direction (all of peripheral vanes 8, “radial ribs”, “protruding ribs”, and/or vanes 9 each comprise a plurality of protrusion features forming a ring and therefore must be formed “at intervals”).

 claim 3: 
(i) Ganelin discloses the centrifugal rotating machine according to claim 1. 
(ii) Ganelin further discloses wherein the protrusion portion is provided at a predetermined region on the inner peripheral surface of the casing (all Figures).
(d) Regarding claim 4: 
(i) Ganelin discloses the centrifugal rotating machine according to claim 1. 
(ii) Ganelin further discloses wherein the protrusion portion is provided at a position overlapping the outlet of the impeller flow path in a radial direction with respect to the axis (subdividing means 4 and associated “radial ribs” attaching it to the stator 1, as well as restrictive means 7, extends to same radial distance from the axis as the outlet, all Figures; ‘507: stationary disk 50, analogous to subdividing means 4, extends radially outward beyond the radial distance of the outlet of the impeller from the axis, Fig 1A).
(e) Regarding claim 5: 
(i) Ganelin discloses the centrifugal rotating machine according to claim 1. 
(ii) Ganelin further discloses a step (restrictive means 7’’, Figs 3-4) which is provided on the outer peripheral surface of the cover (Figs 3-4) and is an annual step centered on the axis in the outer flow path (Figs 3-4), wherein the step is provided radially outside the protrusion portion (7’’ radially outside anti-rotation vanes and/or radial ribs of radial disc 5, Figs 3-4). 
(f) Regarding claim 6: 
(i) Ganelin discloses the centrifugal rotating machine according to claim 1. 
(ii) Ganelin further discloses wherein the protrusion portion is provided over the entire area of the casing inner peripheral surface in the outer flow path (‘507: Fig 1A).

 claim 7: 
(i) Ganelin discloses the centrifugal rotating machine according to claim 1. 
(ii) Ganelin further discloses wherein the protrusion portion is curved from one side toward the other side in a circumferential direction with respect to the axis as the protrusion portion goes outward in the radial direction (radial ribs can be spiral or wavy shaped, Par 0055; surface of subdividing means may have protrusions which are spiraled or wavy, Par 0057; protrusion portion 9 may be spiraled or wavy, Par 0059; protrusion features formed in surfaces 11 & 15 of ring piece 10 of subdividing means 4 may be spiraled or wavy, Par 0062; vanes 8, “additional rounded protruding ring element” of Par 0062, and faces 17/18 of Par 0069 may have a curved shape when viewed in circumferential direction, Figs 1-5; subdividing means 4 shown as perpendicular to the axis but may also be formed conically or curved, Par 0003; bearing elements of interface between subdividing means 4 and impeller 2 may be curved, wavy, or have conical surfaces, Par 0003).
(h) Regarding claim 9: 
(i) Ganelin discloses the centrifugal rotating machine according to claim 1. 
(ii) Ganelin further discloses a seal portion (ring element 16, Par 0070; ‘507: 60which is provided on a radially inner end portion of the outer flow path and seals leakage of the fluid between the inner peripheral surface of the casing and the outer peripheral surface of the cover (Par 0070).
(i) Regarding claim 11: 
(i) Ganelin discloses the centrifugal rotating machine according to claim 1. 
(ii) Ganelin further discloses wherein a circumferential dimension of the protrusion portion with respect to the axis gradually decreases as the protrusion portion is 
(j) Regarding claim 12: 
(i) Ganelin discloses centrifugal rotating machine (see title and abstract) comprising: 
a rotating shaft (‘507: central shaft 30) which extends along an axis (“axis of the shaft”, Par 0028); 
an impeller (rotating impeller 2, Par 0070; “rotor”, claim 1; ‘507: rotor 20) which is configured to pump (see abstract) a fluid (“pumping fluid”, Par 0006) flowing in from one side in an axial (‘507: inlet 25 side of the pump) direction to an outside in a radial direction (“outward flow”, see abstract), 
the impeller including a disk (back shroud of the rotor”, Par 0022; “rear surface” of the rotor, Par 0050; ‘507: rear disk 22) fixed to the rotating shaft (claim 1; ‘507: Fig 1) and a cover (“front surface” of rotor, Par 0050; impeller front shroud 2, Par 0068; ‘507: front disk 21) covering a blade provided on the disk (‘507: “vanes” of impeller to form pumping element, Col 1 Lns 25-29, reasonably disclosed in Fig 1); and 
a casing (“stationary shroud or housing”, Par 0006; “housing shroud”, Pars 0050-0051; shroud 1; ‘507: housing 10) which accommodates the impeller (Par 0050), 
wherein an impeller flow path (‘507: flow path internal to the impeller through which fluid flows from the inlet 25 of the pump to the outlet 26 of the pump, Fig 1) through which the fluid is pumped (Par 0050) is formed by an upstream surface of 
wherein an outer flow path (“front cavity”, Pars 0003/0022/0067-0069; “annular cavity adjacent the rotating rotor”, Par 0021; “general cavity”, Par 0052; “cavity”, claim1; ‘507: front cavity 31, channel 55, Fig 1) is formed by an outer peripheral surface of the cover (surface of cover facing inner surface of casing 1 and/or subdividing means 4, Fig 1; ‘507: Fig 1) and an inner peripheral surface of the casing (“interior wall of the housing shroud” forming the outer flow path, Par 0052, Fig 1; and/or subdividing means 4, Fig 1; ‘507: Fig 1) facing the outer peripheral surface of the cover (Fig 1), 
wherein the outer flow path is connected to the impeller flow path (Par 0051) at an outlet of the impeller flow path (outlet of the pump, Par 0050, Fig 1; ‘507: Fig 1), and
wherein a step (restrictive means 7”, Figs 3-4) which is an annual step centered on the axis (Figs 3-4) is provided on the outer peripheral surface of the cover in the outer flow path (Figs 3-4).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  


A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 8 & 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 20080181762 to Ganelin which incorporates by reference US 6129507 to Ganelin (henceforth referred to as “‘507”) in view of US 20180347584 to Larosiliere.
(a) Regarding claims 8 & 10: 
(i) Ganelin discloses the centrifugal rotating machine according to claim 1. 
(ii) Ganelin does not explicitly disclose wherein: 
the protrusion portion is twisted from one side toward the other side in a circumferential direction with respect to the axis twist with reference to the inner peripheral surface of the casing as the protrusion portion goes inward in the radial direction; nor 
wherein the protrusion portion is twisted from a front side toward a rear side in a rotation direction of the impeller with reference to the inner peripheral surface of the casing as the protrusion portion goes inward in the radial direction.
(iii) Larosiliere is also in the field of flow channels receiving fluid from the outlet of an impeller (see abstract) and teaches: 
an outer flow path (“return channel” in which return channel vanes 310, Fig 3c) comprising a protrusion portion (return channel vanes 310), 
wherein the protrusion portion is twisted from a front side toward a rear side in a circumferential rotation direction of the impeller (Par 0052, Fig 4a) with respect to 
(iv) It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the protrusion portion as disclosed by Ganelin to be twisted as taught by Larosiliere above for the purpose of reducing the outer flow path residual average swirl angle and its spanwise variance, improve the total pressure loss characteristics of the outer flow path while adhering to spacing and design constraints (Par 0007), and controlling aerodynamic loading and local flow structure (Par 0049). 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JUSTIN A PRUITT whose telephone number is (571)272-8383.  The examiner can normally be reached on T-F 8:30am - 6:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kenneth Bomberg can be reached on (571) 272-4922.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available 






/JUSTIN A PRUITT/Examiner, Art Unit 3745              

/JUAN G FLORES/Primary Examiner, Art Unit 3745